Citation Nr: 1534310	
Decision Date: 08/11/15    Archive Date: 08/20/15

DOCKET NO.  10-16 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2.  Entitlement to service connection for sinusitis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel
INTRODUCTION

The Veteran served on active duty from July 1954 to January 1958. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).  By that rating action, the RO, in pertinent part, denied service connection for tinnitus and chronic sinusitis.  The Veteran appealed this rating action to the Board. 

In June 2011, the Veteran was afforded a video conference hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript has been associated with the Veteran's Veterans Benefits Management System (VBMS) electronic record.

In a January 2013 decision, the Board, in pertinent part, denied service connection for tinnitus and chronic sinusitis.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  By a June 2013 Order, the Court vacated the Board's January 2013 decision and remanded the matter to the Board for compliance with instructions contained in a June 2013 Joint Motion for Remand (JMR) of the appellant and the VA Secretary.  In a March 2014 decision, the Board, in pertinent part, denied service connection for sinusitis, and remanded the claim for service connection for tinnitus for actions consistent with the June 2013 JMR.  

The Veteran appealed the Board's denial of service connection for sinusitis to the Court.  By a November 2014 Order, the Court vacated the Board's March 2014 decision with respect to the denial of service connection for sinusitis and remanded the matter to the Board with instructions contained in a November 2014 JMR.  In January 2015, the Board, in pertinent part, remanded the claim for service connection for sinusitis to the RO for action consistent with the November 2014 JMR, namely to obtain another VA opinion to determine the etiology of the Veteran's sinusitis.  A VA physician provided the requested opinion in June 2015.  This matter has returned to the Board for further appellate consideration.

Concerning the Veteran's claim for service connection for tinnitus, the Board, in pertinent part, denied this claim in an October 2014 decision.  The Veteran appealed the denial of service connection for tinnitus to the Court.  By a June 2015 Order, the Court vacated the Board's October 2014 decision with respect to the claim for service connection for tinnitus and remanded the matter to the Board for action consistent with instructions contained in the June 2015 JMR.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran was exposed to acoustic trauma during his period of active military service. 

2.  Giving the Veteran the benefit of the doubt, the objective medical evidence is in equipoise as to whether his current tinnitus is related to his in-service acoustic trauma.

3.  The Veteran does not have chronic sinusitis that had its onset in, or is otherwise etiologically related to military service, to include the extraction of three (3) abscessed teeth in 1954. 


CONCLUSIONS OF LAW

1.  Resolving the benefit of the doubt in the Veteran's favor, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§, 1110, 1131, 1154(a), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

2.  Chronic sinusitis was not incurred or aggravated as a result of active military service.  38 USCA §§ 1110, 1131, 5103, 5103A, 5107 (West 2014), 38 C.F.R. §§ 3.102, 3.303 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014) defined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2014).

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Regarding the claim for service connection for tinnitus, because the Board is granting service connection for this disability in the analysis below, any further discussion as to any lapses in duties to assist and notify would not serve any useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

Concerning the claim for service connection for sinusitis, by an April 2009 letter, issued prior to the initial adjudication of the claim, the RO notified the Veteran of the evidence needed to substantiate his claim for service connection for this disability.  The letter satisfied the second and third elements of the duty to notify by informing the Veteran that VA would try to obtain medical records, employment records, or records held by other Federal agencies, but that he was nevertheless responsible for providing any necessary releases and enough information about the records to enable VA to request them from the person or agency that had them.

He was notified of all elements of the Dingess notice, including the disability-rating and effective-date elements of the claim for service connection for sinusitis in the April 2009 letter.

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of the claim for service connection for sinusitis and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Bernard v. Brown, 4 Vet. App. 384, 394 (1993). The RO obtained his service treatment records, as well as identified VA and private treatment records.

Additionally, as discussed above, pursuant to the Board's January 2015 remand directives, VA obtained a medical opinion to determine the etiology of the Veteran's sinusitis in June 2015.  A copy of the June 2015 VA opinion has been uploaded to the Veteran's VBMS electronic record.  The June 2015 VA physician reviewed the Veteran's electronic record, considered his lay history and rendered an appropriate opinion based on the questions presented to him by the Board in its January 2015 remand directives.  This opinion is adequate for decision-making purposes, as it included a full review of the Veteran's records, is supported by sufficient detail, and refers to specific documents and medical history, notably the examining clinician's and Veteran's notations that he had occasional nose bleeds and sinusitis, respectively, on a December 1957 Report of Medical History.  The VA physician also considered the Veteran's statements regarding what he believes is the relationship between his sinusitis and military service, and provided a complete rationale for the opinions stated which is supported by the evidence of record.  Thus, the Board finds the June 2015 VA physician's opinion to be adequate for VA adjudication purposes of the claim for service connection for sinusitis decided herein.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board is now satisfied there was substantial compliance with its January 2015 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Finally, some discussion of the Veteran's June 2011 hearing before the undersigned is necessary.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge (VLJ) or Acting VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the hearing, the VLJ elicited testimony designed to help the Veteran substantiate his claim for service connection for sinusitis.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the record that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) (2014) or identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim for service connection for sinusitis decided herein and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the above-cited claim based on the current record.

II. Legal Criteria

The Veteran seeks service connection for tinnitus and sinusitis. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table). 

In addition, certain chronic diseases, including "[o]ther organic diseases of the nervous system," such as tinnitus, may be presumed to have been incurred during service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). However, the Federal Circuit has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a), such as tinnitus.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Thus, the theory of continuity of symptomatology applies to the claim for service connection for tinnitus. 

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

III. Legal Analysis

i) Tinnitus 

The Veteran contends that he has tinnitus due to exposure to noise from aircraft engines while serving on guard duty as an intelligence clerk in a room on the flight line without hearing protection during military service.  He maintains that his duties included briefing and de-briefing the pilots in the hangar's operation room.  He contends that within one year following his discharge from active duty in January 1958, he initially noticed that he experienced tinnitus symptoms while straining to listen to classroom lectures shortly after he entered college in September 1958.  The Veteran asserts that very early on, at around that time, he sought treatment for his tinnitus from private physicians, who reportedly advised him that no treatment existed to relieve his tinnitus.  (See Transcript. at pages (pgs.) 4-5, received and uploaded to the Veteran's VBMS electronic claims file at page (pg.) 2 in late June 2011).  He also maintains that he had minimal post-service employment noise and recreational exposure from having worked as an electrician in residential and office settings and hunting and shooting with hearing protection, respectively.  (See September 2011 VA examination report).

In the analysis below, the Board will resolve reasonable doubt and grant service connection for tinnitus.  

As an initial matter, the Board notes that a May 2014 audiological examination report reflects that the Veteran complained of having had constant bilateral tinnitus. (See May 2014 VA audiological examination report).  Thus, in view of the foregoing, Hickson element (1), evidence of a current disability, tinnitus, has been met. 

In regards to Hickson element (2), evidence of in-service injury or disease, consideration is given to the Veteran's statements concerning in-service noise exposure.  The Veteran's military personnel records reflect that he was an administrative clerk typist in the United States Air Force (USAF).  The Board accordingly finds that the provisions of 38 U.S.C.A. § 1154(a) are for application in this case, and the Veteran's statements regarding acoustic trauma from exposure to jet aircraft from working as an intelligence clerk in a room along the flight line are credible, competent, and consistent with the circumstances of his military service and establish that he indeed suffered some type of acoustic trauma in service. Giving due consideration to the places, types, and circumstances of his service, the Board will accept the Veteran's claim of being exposed to some level of noise in service.  38 U.S.C.A. § 1154(a).  Thus, the Board finds that Hickson element (2), evidence of an in-service injury or disease, is met with respect to the claim for service connection for tinnitus.

Concerning Hickson element number three (3), evidence of a nexus to military service, there are private and VA opinions that are supportive of and against the claim.  Evidence in support of the claim for service connection for tinnitus is a July 2011 statement from A.C., D.O.  Dr. A.C. noted that he had treated the Veteran for over thirty years, and that he was diagnosed, in part, with tinnitus, and that he attributed his hearing loss to being around airplane engines while in the USAF.  Dr. A.C. opined that the Veteran's tinnitus could be attributed to his service in the USAF. The Board finds Dr. A. C.'s opinion to lack probative value because he did not review the medical evidence of record nor did he provide any medical rationale or reasoning for his favorable opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from the factually accurate, fully articulated, and sound reasoning for the conclusion). Dr. A. C.'s opinion also lacks probative value because it is couched in speculative terms (i.e., tinnitus "could" be related to airplane engines in the USAF).  This statement is, at best, equivocal.  There is a long line of cases where the Court has rejected medical opinions as being too speculative.  See e.g., Tirpak v. Derwinski, 2 Vet. App. 609 (1992) (held that medical evidence which merely indicates that the alleged disorder "may or may not" exist or "may or may not" be related, is too speculative to establish the presence of the claimed disorder or any such relationship; Morris v. West, 13 Vet. App. 94, 97 (1999) (held that a diagnosis stating that the veteran appellant was "possibly" suffering from schizophrenia was also deemed to be too speculative).

Evidence against the claim for service connection for tinnitus includes VA examiners' September 2011 and May 2014 VA opinions.  During a September 2011 VA examination, the Veteran reported a history of working in an intelligence building, close to a flight line, and guarding planes intermittently, without hearing protection.  He described his post-service vocational noise exposure as an electrician in a residential and office setting as minimal.  He related that he had recreational noise exposure from hunting and shooting, but that he had used hearing protection.  The Veteran reported that both his mother and father had used hearing aids (which the examiner described as "a strong familial involvement"); that there was no history of ear infections, surgeries, aural fullness, skull fracture, ototoxic drug administration, or vertigo; and that he had had constant bilateral tinnitus for approximately 20 years, with gradual onset. 

The September 2011 VA examiner found that the Veteran's tinnitus was not at least as likely as not caused by or a result of an event in military service.  His rationale was that there was no mention of tinnitus during service, and tinnitus was not first noticed until 30 years after military service.  In essence, the September 2011 VA examiner concluded that, as there was no evidence of tinnitus during service or for many years thereafter, the Veteran's current tinnitus was not related to his reported noise exposure in service.  (See September 2011 VA examination report).  The Board finds the September 2011 VA examiner's opinion to lack probative value and to be inadequate upon which to evaluate the Veteran's claim because the examiner did not address the Veteran's  competent and credible evidence of having had tinnitus within months of active military duty and a continuity of symptoms since service discharge.  

VA re-examined the Veteran in May 2014.  After a review of the entire evidence of record, to include the Veteran's statements of having had tinnitus since he was exposed to in-service acoustic trauma, his service treatment records and the above-cited private and VA medical opinions, the VA audiologist concluded, in part, that it was less likely than not (less than 50 percent probability) that the Veteran's tinnitus was caused by or a result of military noise exposure. 

The May 2014 VA audiologist opined that there was no evidence in the record that it was causally related to noise injury.  The VA audiologist reasoned that because there was no evidence that hearing loss or significant threshold changes occurred during military service, there was no basis on which to conclude that the claimed tinnitus was caused by noise exposure.  Thus, according to the May 2014 audiologist, in the absence of an objectively verifiable noise injury, the association between claimed tinnitus and noise exposure was speculative.  The May 2014 VA audiologist concluded that in order to give an opinion that tinnitus was related to noise exposure, one would have to accept the scientifically unsubstantiated theory that tinnitus occurred as a result of some latent, undiagnosed noise injury, which was contradicted by the objective evidence in the record.  (See May 2014 VA audiological examination report, received and uploaded to the Veteran's VBMS file at pg. 1 in mid-May 2014).  Upon a more in-depth review of the May 2014 VA opinion, the Board finds it inadequate to evaluate the Veteran's claim for service connection for tinnitus.  As noted by the parties' in the June 2015 JMR, the May 2014 VA examiner's opinion is based on an inaccurate factual premise, namely that the Veteran did not experience acoustic trauma during military service.  As conceded by the Board herein, the Veteran has been found to have been exposed to acoustic trauma during service from having served as an administrative clerk in a room along the flight line with no hearing protection.  Thus, for these reasons, the Board finds the May 2014 VA audiologist's opinion to be of reduced probative value in evaluating the Veteran's claim for service connection for tinnitus.  

In this case, the Board is presented with an evidentiary record that is against and supportive of the claim for service connection for tinnitus.  Initially, the Board finds that the Veteran was exposed to acoustic trauma from having served as an administrative clerk during his service in the USAF.  With regard to a nexus to service that favors the claim, there is a private medical opinion, and the Veteran's credible lay statements and testimony.  Probative evidence against the claim for service connection for tinnitus includes VA examiners' opinions issued in September 2011 and May 2014.  Nevertheless, given the entire record, the Board is unable to find that the preponderance of the evidence of record is against the claim for service connection for tinnitus.  Therefore, the Board finds that with resolution of doubt in the Veteran's favor, service connection for tinnitus is warranted.  38 C.F.R. § 3.102.

ii) Sinusitis

The Veteran seeks service connection for sinusitis.  He contends that he had three of his teeth surgically removed while in active duty, during which he sustained a left cheekbone fracture from the physical trauma associated with their extraction.  He stated that he subsequently had several bone fragments removed through his nasopharyngeal passages that related to this incident, most recently approximately 20 years ago.  He contends that the left cheekbone fracture also resulted in a deviated septum and chronic sinusitis.  The Veteran has testified that he received medical treatment for the aforementioned disabilities from private sources in the years since separation from service, but that records relating to such treatment were no longer available due to their remoteness from the present time, and because he could not remember the names of all his treating physicians. 

In the analysis below, the Board will deny the claim for service connection for sinusitis because the preponderance of the evidence is against a nexus between this disability and the Veteran's period of military service. 

Regarding Hickson element number one (1), evidence of a current disability, in a July 2011 statement, the Veteran's treating physician, Dr. A. C., related that the Veteran had recurrent sinusitis that could be related to his military service.  (See July 2011 statement, prepared by A. C., D. O.).  Thus, as the Veteran has been found to have had recurrent sinusitis, Hickson element number one (1), evidence of a current disability, has been met.  

Turning to Hickson element number two (2), evidence of in-service disease or injury, the Veteran's service dental records show that in August 1954, he underwent "complicated surgical removal" of three abscessed teeth (teeth #12, #13, and #15 in his left upper mandible), and that a treatment note from this procedure stated that the extraction was "complicated. . . [by] a partial exposure into the left maxillary sinus in the molar area."  An August 1954 clinical record cover sheet states that the diagnosis was abscess, periapical, chronic, #12, #13, #15, and that this disorder EPTS (existed prior to service).  The Veteran was discharged to duty after one week.  The Veteran's separation examination report, dated in December 1957, shows that his "head, face, neck, and scalp," nose, sinuses, and mouth and throat, were clinically evaluated as normal.  The examining clinician noted that the Veteran had occasional nose bleeds, and missing teeth, with a recommendation for dentures. In an associated Report of Medical History" signed by the Veteran, he indicated that he had a history of "ear, nose or throat trouble," and he placed a question mark next to "sinusitis."  On another report, the Veteran indicated that he did not have "sinusitis."   On each Report of Medical History, the Veteran reported, "I consider myself in good health."  In the "physician's summary" portion of each report,  occasional nose bleeds were recorded.  Thus, as there is evidence of a partial exposure into the left maxillary sinus in the molar area after the Veteran had three abscessed teeth removed from his left upper mandible, and he indicated that he possibly had sinusitis on a December 1957 Report of Medical History, Hickson element number two (2), evidence of inservice disease or injury, has been met.  

Concerning Hickson element number three (3), evidence of a nexus to military service, there are private and VA opinions that are supportive of and against the claim for service connection for sinusitis. 

Evidence in support of the claim includes a July 2011 report, prepared by A. C., D. O.  In that report, Dr. A. C. opined that the Veteran's left sinus problems dated back to an injury in the Air Force when he sustained a left maxillary fracture in 1954 while having dental work done.  Dr. A. C. further concluded that the Veteran had experienced recurrent left sinus problems since that time.  He summarized that the Veteran's recurrent sinusitis could be attributed to his service in the Air Force.  (See July 2011 report, prepared by A. C., D. O.).  The Board finds Dr. A. C.'s opinion to be of minimal probative value in evaluating the Veteran's claim for service connection for sinusitis because he did not provide any rationale for his favorable opinion.  The probative value of a medical opinion comes from when it is factually accurate and fully articulated, and contains sound reasoning for the conclusion, not the mere fact that the claims file was reviewed.  Nieves-Rodriguez v Peake, 22 Vet. App. 295, 300-01 (2008), see Stefl v Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must support its conclusions with an analysis that can be considered and weighed against contrary opinions).  Dr A C 's opinion appears to be based solely on a history provided by the Veteran, and his conclusion that the Veteran's reports of an in service injury that accounted for his current symptoms had been substantiated, which is not the case.  Thus, for these reasons, the Board finds Dr. A. C.'s July 2011 opinion to be of minimal probative value in evaluating the Veteran's claim for service connection for sinusitis. 

Other evidence against the claim includes September 2011 VA nose, bone and sinus examination reports (these examinations were provided by the same physician).  During the examinations, the Veteran reported a history of having sustained a left maxillary fracture/broken left cheekbone during service in 1954 while undergoing dental work, and that he was told that he would have sinus problems all his life.  He reported recurrent left sinus problems "off and on" since that time, with treatment with antibiotics two to three years prior.  He also reported a history of a stuffy nose with use of Tramadol, but that he was not currently taking any medication.  He also reported a history of having bone fragments removed from the top of his mouth twice by a dentist.  In this regard, one of the reports indicates that the Veteran provided the examiner with a report from Dr. C, in which he linked hearing loss, tinnitus, and sinus problems to his service.  On examination, he was wearing a full upper denture and had many missing teeth. His sinuses were normal, with no tenderness.  X-rays of the nasal bones were unremarkable, and the nasal septum was midline.  The paranasal air sinuses were clear.  An X-ray of the sinuses was negative.  

The diagnosis was old well-healed fracture of the left maxilla with no deformity, with no effects on daily activities.  The examiner concluded, that there were 'NO RESIDUALs due to the surgical extraction of [the Veteran's] teeth." Following examination of the sinuses, the examiner's diagnoses were history of sinusitis off and on with "NORMAL" examination, and "NO EVIDENCE" of deviated nasal septum.  He opined that the claimed sinusitis and deviated nasal septum were less likely related to the surgical extraction of teeth in 1954 because the separation examination in December 1957 was negative for any sinus condition or nose condition, and because there was "NO RADIOLOGICAL EVIDENCE" of sinusitis or deviated nasal septum during examination at that time.  

The Board finds the September 2011 VA physician's negative opinion to be of minimal probative value in evaluating the Veteran's claim because the examiner did not discuss the Veteran's self-reported possible sinusitis or occasional nose bleeds listed in the 1957 Report of Medical History or service separation examination report.  Thus, the September 2011 VA examiner's finding that the Veteran did not have a sinus or nose condition on discharge is inadequately explained and, thus, is of minimal probative value in evaluating the claim for service connection. 

Pursuant to the Board's January 2015 remand directives, in June 2015, a VA physician provided an opinion as to the etiology of the Veteran's sinusitis that took into account the notations of nose bleeds and self-reported possible sinusitis at discharge in 1957.  The VA physician noted that he had reviewed the Veteran's electronic record, notably his service treatment records concerning the extraction of the Veteran's three abscessed teeth that was complicated by a partial exposure into the left maxillary sinus in the molar area and reports of occasional nose bleeds and self-reported history of possible sinusitis at discharge in 1957.  The VA physician opined that "it is less likely as not that the reported episodes of sinusitis are related to military service."  The VA physician reasoned that all x-ray interpretations of the Veteran's sinuses since September did not reveal sinusitis; thus, the Veteran, by definition, did NOT have chronic sinusitis.  The VA physician also highlighted that the x-ray interpretations did not reveal any structural abnormality of the sinuses that would have pre-disposed the Veteran to chronic sinus infections.   

Regarding the Veteran's contention that he had acute episodes of sinusitis over the years that were related to his military service, to include his dental extraction in August 1954, the examiner noted that the Veteran had remained in service for nearly four (4) more years after the surgery without any further instances of sinus or dental infections, despite having undergone additional general dental work during this time.  Thus, it was the June 2015 VA physician's opinion that it was less likely as not that the dental extraction episode in August 1954 had set the Veteran up for a lifetime of sinus problems.

The VA physician also addressed the 1957 notations of nose bleeds and the Veteran's self-reported history of sinusitis.  Regarding the conflicting reports of self-reported history of sinusitis on two (2) 1957 Reports of Medical History, the VA physician related that it was possible that the Veteran had filled the form out twice and wrote different things each time, but that that scenario seemed unlikely.  The VA physician reasoned that on page two (2) of the Report of Medical History, the examining clinician was to provide a brief description of the illness/condition that had a "yes" checkmark by the Veteran.  Here, as noted by the June 2015 VA physician, while the Veteran made some type of checkmark in the "yes" box for sinusitis, the examining clinician provided no further written explanation on page two (2), which was not the case for other items that were also check marked, such as mumps and ear, nose and throat trouble.  In addition, the June 2015 VA physician noted that the Veteran had self-described his general state of health to be "good," thus, making it less likely as not that he had suffered through persistent or frequent sinus infections or dental infections during the prior several years.  The VA physician indicated that after the 1954 dental extraction, the Veteran did not receive any further treatment for sinus trouble during service, thus, the "no" checkmark made more clinical sense, and the odd mark in the yes column on the other copy was unclear.  

Overall, the June 2015 VA physician concluded that it was less likely as not that the Veteran had developed chronic sinus infections due to the dental extraction of August 1954.  Additionally, other than the statement having been made by Dr. C. in 2011, there was no other actual medical evidence to document episodes of sinus infections over the years.  The VA physician acknowledged that it was certainly possible for sinus infections to occur in consequence of, or in concert with, dental infections, but that there was no evidence of that during the Veteran's period of military service, nor was there evidence of structural abnormality or chronic sinusitis that involved the left maxillary sinus that could be linked/attributed to the remote dental procedure.  In summary, there was no nexus between the dental extraction of 1954 and the Veteran's reported sinus infections later in life.  (See June 2015 VA physician's opinion). 

The Board accords great probative weight to the June 2015 VA examiner's opinion since it is based on an accurate factual premise, and offered clear conclusions with supporting data, and a reasoned medical explanation.  Her opinion is consistent with the other evidence of record, namely the above-cited service treatment records that disclose that the Veteran remained in service for nearly four (4) more years after the 1954 dental surgery without any further instances of sinus or dental infections.  See Nieves-Rodriguez v. Peake, supra; Stefl v. Nicholson, supra.  The opinion is also supported by clear rationale. 

In addition, and as noted previously herein, the Veteran claims that his left cheekbone fracture in service caused a deviated nasal septum and chronic sinusitis.  However, the Board notes that the Veteran has not been granted service connection for residuals of a left cheekbone fracture.  Without evidence of a nexus between his claimed deviated nasal septum and chronic sinusitis, and a service-connected disability, service connection on a secondary basis must also be denied.

Although laypersons, such as the Veteran, are sometimes competent to provide opinions on certain medical questions, the specific issue in this case falls outside the realm of common knowledge of a lay person as it involves making a definitive clinical determination of the etiology of the Veteran's sinusitis based on knowledge of his ear, nose and throat system.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 2011). While the Veteran can describe what he experiences (in this case, a history of sinus problems since the in-service dental extractions), he is not able to provide competent evidence as to the etiology of any sinus diagnosis.  Providing such an opinion requires medical expertise in the cause and symptoms of sinus disabilities, as well as specific testing (e.g., x-rays).  The Veteran does not have any such expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer); see also 38 C.F.R. § 3.159 (a)(1) (2013). 

The Board is also aware of the provisions of 38 C.F.R. § 3.303(b), referenced above, relating to chronicity and continuity of symptomatology.  The Board notes that because sinusitis is not a recognized chronic disease under 38 C.F.R. § 3.309(a), the theory of continuity of symptomatology is not for application with respect to his claim for service connection for sinusitis.  Walker, supra.  

Accordingly, the Board finds that the claim of entitlement to service connection for sinusitis must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for service connection for sinusitis, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

Service connection for tinnitus is granted. 

Service connection for sinusitis is denied. 



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


